VIGIL, Judge (concurring in part and dissenting in part). {48} I concur with the majority opinion in all respects except its conclusion that the victim’s hearsay statement that, “next time you guys see me you’re going to find me dead” was admissible under Rule 11-803(C) as a state of mind exception to the hearsay rule. I conclude that the statement was not admissible into evidence under Rule 11-803(C) and that its admission into evidence constituted reversible error. {49} Police Officer Joshua Perea was the second officer to arrive at Defendant’s home on December 3, 2001. He was also the State’s second witness. Before Officer Perea was asked about the events of December 3, 2001, he testified about an incident which occurred on October 14, 2001, nearly two months before. Officer Perea testified he was back-up on a domestic violence call to Defendant’s home involving Defendant and the victim. “[W]e walked into the house and the house was kind of [in] disarray. Looked like a fight had taken place.” Officer Perea related that Defendant and the victim had both been drinking and Defendant was stating that he wanted the victim out of the house, that he was tired of her, and did not want a relationship with her anymore. The following then occurred: [PROSECUTOR]: Uh, did you get an opportunity to speak with [victim] that day in October? OFFICER PEREA: I don’t recall speaking with her. I was there listening as she was making comments on who did. I know we did give her some uh, information about places that she could stay to get out of there. Anything from a hotel to a domestic shelter. [PROSECUTOR]: And is there anything that she directly said that evening. [DEFENSE COUNSEL]: Objection your Honor, hearsay. [PROSECUTOR]: Goes to victim’s state of mind. JUDGE: Overruled, go ahead. [PROSECUTOR]: Okay and can you tell us what was said that evening? OFFICER PEREA: After they were done loading the car with the stuff, we were all getting ready to leave and she was getting off from the couch, just before she got up she made a statement uh, next time you guys see me you’re going to find me dead. [PROSECUTOR]: And how did she appear to you that evening? OFFICER PEREA: She seemed kind of groggy, like she wasn’t really upset, she wasn’t hyperactive like I honestly she may have possibly be[en] under the influence of something, but I wasn’t completely sure. [PROSECUTOR]: Do you know if she smelled like alcohol that evening or? OFFICER PEREA: Yes she had been drinking. [PROSECUTOR]: And did you ask anything of her son in response? OFFICER PEREA: Her son was going off I believe the whole time. He made a comment, come on Gilbert tell them how you are threatening to get your hells angels friends to kill my mom or something like that. [DEFENSE COUNSEL]: Judge. JUDGE: Sustained. [DEFENSE COUNSEL]: I and I move that that be stricken and that the jury disregard that statement. JUDGE: It will be stricken and the jury will disregard it. [PROSECUTOR]: Any thing else you did in response to the call in October of 2001? OFFICER PEREA: Just made sure that she left the residence. [PROSECUTOR]: And did Gilbert Torres ask her to leave that night? OFFICER PEREA: Yes. It was in the foregoing context during the State’s case in chief before any statements of Defendant were admitted into evidence that the victim’s hearsay statement, “next time you guys see me you’re going to find me dead” was admitted as substantive evidence. {50} The admission or exclusion of hearsay evidence lies within the discretion of the trial court. State v. Balderama, 2004-NMSC-008, ¶ 46, 135 N.M. 329, 88 P.3d 845 (“We review the trial court’s admission of hearsay statements for an abuse of discretion.”). I conclude that admission of the evidence was erroneous and therefore an abuse of discretion. See State v. Brown, 1998-NMSC-037, ¶39, 126 N.M. 338, 969 P.2d 313 (stating an abuse of discretion in admitting evidence may occur when its admission is “obviously erroneous.” (internal quotation marks and citation omitted)). {51} The evidence was admitted under Rule 11-803(C), which provides that certain evidence is not excluded by the hearsay rule which includes: C. Then Existing Mental, Emotional or Physical Condition. A statement of the declarant’s then existing state of mind, emotion, sensation or physical condition (such as intent, plan, motive, design, mental feeling, pain and bodily health), but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification or terms of declarant’s will. Id. {52} This rule allows a declarant’s out of court statement of her then-existing state of mind or emotion to be admitted into evidence. However, as the majority agrees, the victim’s statement is ambiguous. At best, it is only a declaration (“next time you see me I’ll be dead”). In context, the victim might have been asserting to Officer Perea that the next time he saw her she would be dead because Defendant’s “hells angels friends” were going to kill her. The statement is not an expression of a state of mind or emotion (such as “I am afraid”). The statement was therefore not admissible. Rule 11-802 NMRA (“Hearsay is not admissible except as provided by these rules or by other rules adopted by the Supreme Court or by statute.”). {53} The hearsay statement was inadmissible for the additional reason that it was irrelevant. “For an extrajudicial statement of a declarant’s state of mind to be admissible, the state of mind must be relevant.” Baca, 120 N.M. at 389, 902 P.2d at 71. The state of mind evidence must prove or negate action or inaction of the declarant that is relevant to the case. The victim’s state of mind may be relevant in issues of “(1) self defense (rebutted by extrajudicial declarations of the victim’s passive state of mind), (2) suicide (rebutted by statements inconsistent with a suicidal bent), and (3) accident (rebutted by victim’s fear of placing self in way of such harm).” Id. The majority suggests that the victim’s statement was relevant because it related to a claim of suicide and self defense. I disagree. {54} The State alleged that Defendant killed the victim with a deliberate intent, and charged him with first degree murder. To prove its case of first degree murder the State introduced two recorded statements Defendant gave to the police. Initially, Defendant contended that he and the victim had argued, victim cut her leg on broken pottery, and she went into the bedroom. Defendant first claimed he heard the shotgun blast come from the bedroom as he sat at his computer. He told the officers about her problems with drugs and the law and claimed she had threatened suicide before. When Defendant was confronted with the physical evidence that was inconsistent with a suicide, and the officers told him they did not believe him, his story changed and he gave a second statement. He now said that while they were arguing the victim pulled the shotgun and she was shot accidentally when he tried to take it away from her. He denied any knowledge of the duet tape, blue towel, or potato, but subsequently admitted he put the towel on the gun trigger, claiming he did so to keep the victim from firing the shotgun. The State introduced these statements into evidence during its case in chief after Officer Perea testified as part of its effort to prove first degree murder. Defendant did not testify. However, Defendant introduced evidence of an incident in which the victim allegedly pulled the shotgun on another person to corroborate the self defense claim his attorney later made in closing argument. Under the circumstances, the victim’s statement “next time you see me I’ll be dead” did not tend to prove or disprove whether she killed herself. Furthermore, because of its inherent ambiguity, it did not tend to prove or disprove whether the victim attacked defendant two months later, or whether she was accidentally killed. Cf. Swavola, 114 N.M. at 478, 840 P.2d at 1244 (stating that the victim’s statement that he desired to reconcile with Defendant was relevant where self defense asserted because it reduced the likelihood he was the first aggressor). {55} The statement is most easily construed as a belief by the victim that Defendant was going to kill her. “In general, where state of mind testimony is sought to be used in an attempt to demonstrate the truth of the underlying facts rather than solely to show state of mind, the evidence must be excluded.” Baca, 120 N.M. at 389, 902 P.2d at 72 (quoting United States v. Brown, 490 F.2d 758, 763 n. 10 (D.C.Cir. 1973)). The rule itself excludes the admission of “a statement of memory or belief to prove the fact remembered or believed.” Rule 11-803(C). In Woodward, 121 N.M. at 1, 908 P.2d at 231 the defendant was convicted of killing his estranged wife. Over his objection the victim’s statement to a psychologist “[he] is going to kill me” was admitted into evidence. Id. at 8-9, 908 P.2d at 238-39. The Supreme Court held this was a “statement of memory or belief’ rather than a statement of then-existing mental, emotional, or physical condition, and inadmissible. Id. at 9, 908 P.2d at 239. Woodward explains that while Rule 11-803(C) allows the admission of a declarant’s then existing mental or emotional condition, the reason why the declarant has the state of mind is not admissible. The example given by the Supreme Court is from Joe, 8 F.3d at 1492-93, in which the defendant was convicted of killing his estranged wife. Eight days before the murder, she saw a doctor who treated her for rape. During the treatment, she told the doctor she was afraid because the defendant had threatened to kill her. Id. at 1491. Our Supreme Court approved the Joe holding that the first part of the statement that she was afraid was admissible as statement of then-existing mental, emotional, or physical condition but the statement that the defendant would kill her was a prohibited “statement of memory or belief.” Id. at 1493; Woodward, 121 N.M. at 9, 908 P.2d at 239. See also Baca, 120 N.M. at 389, 902 P.2d at 71 (stating that while Rule 803(C) “allows hearsay statements that show the declarant’s then existing mental condition, the rule does not permit evidence explaining why the declarant held a particular state of mind.”) (citing United States v. Liu, 960 F.2d 449, 452, (5th Cir.1992) (a witness could properly testify that the declarant (the defendant) “was scared” and that he had a fear of getting killed, but not why)). {56} I also conclude that the erroneous admission of the victim’s hearsay statement was not harmless error. See State v. McClaugherty, 2003-NMSC-006, ¶32, 133 N.M. 459, 64 P.3d 486; State v. Morales, 2002-NMCA-052, ¶ 24, 132 N.M. 146, 45 P.3d 406. In Baca, the defendant’s three-year-old daughter was found with defendant’s dead wife. The State presented evidence that the defendant killed his wife then drove his dead wife and daughter to a remote area, where he ran over them. 120 N.M. at 386, 902 P.2d at 68. The daughter saw a social worker who was allowed to testify that the daughter made a nonverbal statement by nodding her head “yes” that she was afraid of her father when he asked her if she was afraid of him. Id. at 387, 902 P.2d at 69. Our Supreme Court held that admission of the hearsay statement was not only improper, but prejudicial, because of the danger that the jury would consider the statement as reflecting on the defendant’s state of mind as a true indication of his intentions, actions, or culpability, rather than the victim’s. Id. at 389-90, 902 P.2d at 71-72. Where there is a strong likelihood that the jury will make such an inference, “injurious prejudice” is “particularly evident.” Id. (quoting Brotm, 490 F.2d at 766). The prosecutor’s opening words in closing argument were: “[Victim’s] prophesy came true: ‘The next time you see me you are going to find me dead.’ She told Officer Josh Perea of the Los Lunas Police Department. And sure enough, the next time Josh Perea saw [Victim], he saw her dead.” The prosecutor then highlighted the physical evidence which it argued demonstrated a first degree murder and Defendant’s inconsistent statements about what occurred, while referring to the hearsay statement again. The inadmissible evidence was therefore used to demonstrate that Defendant killed the victim and to show his state of mind, not the victim’s. This was not harmless error. Baca, 120 N.M. at 390, 902 P.2d at 72 (holding that the use of a hearsay statement was an attempt to demonstrate something other than the victim’s state of mind and that it was unfairly prejudicial). In light of the foregoing conclusions, I need not address whether, or to what extent, Crawford applies. {57} I would reverse Defendant’s conviction and remand for a new trial excluding the victim’s hearsay statement. Since the majority disagrees, I dissent.